Exhibit 10.2

 

 

 

 

NEWMONT

SECTION 16 OFFICER AND SENIOR EXECUTIVE ANNUAL INCENTIVE

COMPENSATION PROGRAM

 

 

(Effective January 1, 2016)

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

NEWMONT

SECTION 16 OFFICER AND SENIOR EXECUTIVE ANNUAL INCENTIVE
COMPENSATION PROGRAM

 

(Effective January 1, 2016)

PURPOSE

This Section 16 Officer and Senior Executive Annual Incentive Compensation
Program include the Corporate Compensation Bonus.  This program is a restatement
of the Section 16 Officer and Senior Executive Annual Incentive Compensation
Program effective on January 1, 2015.  The purpose of the Corporate Performance
Bonus program is to provide to those employees of Newmont Mining and its'
Affiliated Entities that participate in this program a more direct interest in
the success of the operations of Newmont Mining.  Employees of Newmont Mining
and participating Affiliated Entities will be rewarded in accordance with the
terms and conditions described below.

This program is intended to be a program described in Department of Labor
Regulation Sections 2510.3‑1(b) and 2510.3-2(c) and shall not be considered a
plan subject to the Employee Retirement Income Security Act of 1974, as amended.

SECTION I-DEFINITIONS

1.1     “Affiliated Entity(ies)”  means any corporation or other entity, now or
hereafter formed, that is or shall become affiliated with Newmont Mining
Corporation (“Newmont Mining”), either directly or indirectly, through stock
ownership or control, and which is (a) included in the controlled group of
corporations (within the meaning of Code Section 1563(a) without regard to Code
Section 1563(a)(4) and Code Section 1563(e)(3)(C)) in which Newmont Mining is
also included and (b) included in the group of entities (whether or not
incorporated) under common control (within the meaning of Code Section 414(c))
in which Newmont Mining is also included.

1.2     “Board”  means the Board of Directors of Newmont Mining or its delegate.

1.3     “Bonus Eligible Earnings”  means the total base salary and regular
earnings (collectively, “regular earnings”) of the Employee during the calendar
year.  If an Employee is absent from work because of a work‑related injury, the
Employee’s “Bonus Eligible Earnings” will be determined by his actual gross base
earnings during the calendar year.  In the case of a Terminated Eligible
Employee who is Disabled, “Bonus Eligible Earnings” will be determined by his
actual gross base earnings, including short‑term disability pay received during
the calendar year, but excluding pay from any other source.  If an Employee dies
during the calendar year, the “Bonus Eligible Earnings” for such Terminated
Eligible Employee will be determined by his actual gross base earnings.  If an
Employee is on active military duty during a calendar year,






1

--------------------------------------------------------------------------------

 



the “Bonus Eligible Earnings” will be determined by his actual gross base
earnings during the calendar year, exclusive of any government military pay.  If
an Employee does not receive a W‑2, his “Bonus Eligible Earnings” shall be
determined on the basis of his actual gross base earnings for the calendar year,
or portion thereof, as shown on the payroll records of Newmont Mining or the
Participating Employer.  In all cases, an Employee’s “Bonus Eligible Earnings”
shall be computed before reduction for pre‑tax contributions to an employee
benefit plan of Newmont Mining pursuant to Section 401(k) or Section 125 of the
Code.  In the event of a Change of Control, the Bonus Eligible Earnings of each
eligible Employee shall be equal to such Employee’s base salary, on an
annualized basis, as of the date immediately preceding the Change of Control
and, in the case of a Terminated Eligible Employee, such Employee’s base salary
for the calendar year through the date of termination of employment.

1.4     “Change of Control” means the occurrence of any of the following events:

(i)     The acquisition in one or a series of transactions by any individual,
entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”)
of beneficial ownership (within the meaning of Rule 13d‑3 promulgated under the
Exchange Act) of 20% or more of either (x) the then outstanding shares of common
stock of Newmont Mining (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then outstanding voting securities of Newmont
Mining entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:  (A) any acquisition directly from Newmont Mining other than an
acquisition by virtue of the exercise of a conversion privilege, unless the
security being so converted was itself acquired directly from Newmont Mining,
(B) any acquisition by Newmont Mining, (C) any acquisition by any employee
benefits plan (or related trust) sponsored or maintained by Newmont Mining or
any corporation controlled by Newmont Mining or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (A), (B) and
(C) of paragraph (iii) below; or

(ii)     Individuals who, as of the Effective Date, constitute the Board of
Directors of Newmont Mining (“Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of Newmont Mining;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election, or nomination for election by Newmont Mining’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors of
Newmont Mining; or

(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of Newmont Mining or
an acquisition of assets of another entity (a “Business Combination”), in each
case, unless, following such Business Combination, (A) all or substantially all
of the individuals and 




2

--------------------------------------------------------------------------------

 



entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of directors (or for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Newmont Mining or all or substantially all of Newmont Mining’s
assets either directly or through one or more subsidiaries (a “Parent Company”))
in substantially the same proportions as their ownership, immediately prior to
such Business Combination, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no person or
entity (excluding Newmont Mining, any entity resulting from such Business
Combination, any employee benefit plan (or related trust) of Newmont Mining or
its Affiliate or any entity resulting from such Business Combination or, if
reference was made to equity ownership of any Parent Company for purposes of
determining whether clause (A) above is satisfied in connection with the
applicable Business Combination, such Parent Company) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities of
the entity) resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such entity entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body) of the entity, unless such ownership resulted solely
from ownership of securities of Newmont Mining, prior to the Business
Combination and (C) at least a majority of the members of the board of directors
of the corporation resulting from such Business Combination (or, if reference
was made to equity ownership of any Parent Company for purposes of determining
whether clause (A) above is satisfied in connection with the applicable Business
Combination, of the Parent Company) were members of the Incumbent Board at the
time of the execution of the initial agreement, or of the action of the Board of
Directors of Newmont Mining, providing for such Business Combination; or

(iv)    Approval by the stockholders of Newmont Mining of a complete liquidation
or dissolution of Newmont Mining.

1.5     “Code”  means the Internal Revenue Code of 1986, as amended from time to
time.

1.6     “Leadership Development and Compensation Committee”  means the
Leadership Development and Compensation Committee of the Board of Directors of
Newmont Mining. 

1.7     “Corporate Performance Bonus”  means the bonus payable to an Employee
pursuant to Section III.

1.8     “Disability”  means a condition such that the salaried Employee has
terminated employment with Newmont Mining or Affiliated Entities with a
disability and has begun receiving benefits from the Long Term Disability Plan
of Newmont Mining (or Affiliated Entity) or a successor plan. 





3

--------------------------------------------------------------------------------

 



1.9     “EBITDA” means annual approved AICP adjusted attributable EBITDA for the
Performance Period, as adjusted for gold price, copper price, fuel and exchange
rates, one-time accounting adjustments or other items as approved by the Board,
compared to actual adjusted attributable EBITDA.

1.10    “Economic Performance Driver” means EBITDA, Project Cost and Execution,
Reserve and Resource Additions, Safety, Sustainability and Total Cash Sustaining
Costs.

1.11    “Employee”  means an employee of Newmont Mining or an Affiliated Entity
who satisfies the conditions for this program and who is not (a) an individual
who performs services for Newmont Mining or an Affiliated Entity under an
agreement, contract or arrangement (which may be written or oral) between the
employer and the individual or with any other organization that provides the
services of the individual to the Employer pursuant to which the individual is
initially classified or treated as an independent contractor or whose
remuneration for services has not been treated initially as subject to the
withholding of federal income tax pursuant to Code § 3401, or who is otherwise
treated as an employee of an entity other than Newmont Mining or an Affiliated
Entity, irrespective of whether he or she is treated as an employee of Newmont
Mining or an Affiliated Entity under common‑law employment principles or
pursuant to the provisions of Code § 414(m), 414(n) or 414(o), even if the
individual is subsequently reclassified as a common‑law employee as a result of
a final decree of a court of competent jurisdiction, the settlement of an
administrative or judicial proceeding or a determination by the Internal Revenue
Service, the Department of the Treasury or the Department of Labor, (b) an
individual who is a leased employee, (c) a temporary employee, or (d) an
individual covered by a collective bargaining agreement unless otherwise
provided for in such agreement.

1.12    “Newmont Mining” or “Newmont” means Newmont Mining Corporation.

1.13    “Participating Employer”  means Newmont Mining and any Affiliated
Entity.

1.14    “Pay Grade”  means those jobs sharing a common salary range, as
designated by the Board or its delegate.

1.15    “Project Cost and Execution”  means Newmont Mining’s performance against
project cost, schedule and project decision  milestones as determined by the
Board and adjusted from time to time as approved by the Board.

1.16    “Reserve and Resource Additions” means annual gold reserve and resource
additions measured against target annual reserve and resource additions as
approved business plan, and as adjusted from time to time as approved by the
Board.    

1.17    “Retirement” means Normal Retirement or Early Retirement both as defined
in the Pension Plan of Newmont Mining (or any successor plan), regardless of the
relevant Employee’s participation in the Pension Plan of Newmont Mining (or any
successor plan).  Retirement under the Pension Plan of Newmont Mining is more
specifically described as:

 

 

If a participant under:

You qualify if:

Final Average Pay

- You are age 55 and have 10 years of service

- You are age 62

Stable Value Plan

- Age 65





4

--------------------------------------------------------------------------------

 



1.18    “Safety” means leading and lagging safety metrics measured against
target annual leading and lagging safety metrics, as adjusted from time to time
as approved by the Board.

1.19    “Sustainability” means selected leading and lagging sustainability
metrics measured against target selected annual leading and lagging
sustainability metrics, as adjusted from time to time as approved by the Board.

1.20    “Section 16 Officer” means an officer as defined in Section 16(b) of the
Securities Exchange Act of 1934.

1.21    “Terminated Eligible Employee” means an eligible Employee employed in a
position located in Colorado or any Employee in an Executive grade level
position who terminates employment with Newmont Mining and/or a Participating
Employer during the calendar year on account of death, Retirement, Disability or
involuntary termination entitling the Employee to benefits under the Executive
Severance Plan of Newmont.  However, if an eligible Employee is terminated
between January 1 and March 31 of any calendar year, and entitled to benefits
under the Executive Severance Plan of Newmont, Employee shall not qualify for
any bonus under this program for the period of January 1 to March 31 for the
calendar year of the termination.

1.22    “Total Cash Sustaining Costs” means cash sustaining costs on a
consolidated basis and measured on a per gold equivalent ounce basis, as
adjusted for gold price, copper price, fuel and exchange rates, one-time
accounting adjustments or other items as approved by the Board, and subject to
metric adjustments provided with the performance targets as approved by the
Leadership Development and Compensation Committee of the Board of Directors.

 

SECTION II-ELIGIBILITY

All Employees of a Participating Employer who participate in the Senior
Executive Compensation Program of Newmont are potentially eligible to receive a
bonus payment under the corporate performance bonus program, provided (i) they
are on the payroll of a Participating Employer as of the last day of the
calendar year, and on the payroll of a Participating Employer at the time of
payment, or (ii) they are a Terminated Eligible Employee with respect to such
calendar year. 





5

--------------------------------------------------------------------------------

 



SECTION III-CORPORATE PERFORMANCE BONUS

3.1       Eligibility for Corporate Performance Bonus.  For the calendar year,
the Corporate Performance Bonus will be determined pursuant to this section for
each eligible Employee.  For the calendar year, the performance bonus for each
eligible Employee who  is not assigned to the corporate office or at a non‑site
location will have certain regional performance factors weighted into the
Corporate Performance Bonus as stated in Appendix B.  Each operating site shall
develop its own critical performance indicators for this purpose.

3.2       Target Amounts for Economic Performance Drivers.  The Leadership
Development and Compensation Committee shall establish both the targets and the
minimum and maximum amounts for each Economic Performance Driver on an annual
basis. 

3.3       Actual Performance for Economic Performance Drivers.  As soon as
possible after the end of each calendar year, the Leadership Development and
Compensation Committee shall certify the extent to which actual performance met
the target amounts for each Economic Performance Driver, following a report from
the Internal Audit department.

3.4       Aggregate Payout Percentage.  An aggregate payout factor (the
“Aggregate Payout Percentage”) will be calculated based upon the funding
schedule as approved by the Leadership Development and Compensation Committee.

(a)     Calculating the Performance Percentage for each Economic Performance
Driver.  For each Economic Performance Driver, actual performance will be
compared to the target, minimum and maximum amounts to arrive at a performance
percentage (“Performance Percentage”).

(b)     Calculating the Payout Percentage for each Economic Performance
Driver.  The payout percentage for each Economic Performance Driver is the
product of the Performance Percentage times the applicable weighting factor as
listed in Appendix A (“Payout Percentage for each Economic Performance
Driver”).  However, for application of the Safety Economic Performance Driver,
the maximum potential payout will be 100% for the Total Reportable Injury
Frequency Rate subset of the Safety Economic Performance Driver, rather than
200%, in the event of any fatality during the calendar year for which the
Corporate Performance Bonus is being calculated, unless otherwise approved by
the Leadership Development and Compensation Committee.

(c)     Calculating the Aggregate Payout Percentage.  The Aggregate Payout
Percentage is the sum of the Payout Percentages for each Performance Factor.

3.5       Determination of Target Performance Level.  An Employee’s Target
Performance Level is determined by the Employee’s Pay Grade pursuant to the
table in Appendix B.



6

--------------------------------------------------------------------------------

 



3.6     Determination of the Corporate Performance Bonus.  The Corporate
Performance Bonus for each eligible Employee is the product of the Aggregate
Payout Percentage, times the Employee’s Target Performance Level, times the
Employee’s Bonus Eligible Earnings.

3.7     Terminated Eligible Employees.  Terminated Eligible Employees shall be
eligible to receive a Corporate Performance Bonus.  This bonus will be
calculated according to Section III of this program, and pro-rated for the
portion of the calendar year that Employee maintained employment with a
Participating Employer.

3.8    Adjustments.  The Leadership Development and Compensation Committee may
adjust the Performance Percentage or any measure or otherwise increase or
decrease the Corporate Performance Bonus otherwise payable in order to reflect
changed circumstances or such other matters as the Leadership Development and
Compensation Committee deems appropriate.

3.9     Pay Grade.  If an eligible Employee was in more than one Pay Grade
during the calendar year, the bonus payable to such eligible Employee shall be
calculated on a pro‑rata basis in accordance with the amount of time spent by
such eligible Employee in each Pay Grade during the calendar year.

4.0     Time and Method of Payment.  Any bonus payable under this program shall
be payable to each eligible Employee in cash as soon as practicable following
approval of bonuses by the Leadership Development and Compensation
Committee.  All payments and the timing of such payments shall be made in
accordance with practices and procedures established by the Participating
Employer.  Payment under this program will be made no later than the 15th day of
the third month following the calendar year in which an Employee’s right to
payment is no longer subject to a substantial risk of
forfeiture.  Notwithstanding the foregoing, in the event an Employee failed to
complete any required ethics training or failed to comply with acknowledgement
of any Code of Conduct of Newmont Mining or any Affiliated Entity, Newmont
Mining may withhold payment under this program unless or until such Employee
complies.

4.1     Withholding Taxes.  All bonuses payable hereunder shall be subject to
the withholding of such amounts as Newmont Mining or a Participating Employer
may determine is required to be withheld pursuant to any applicable federal,
state, local or foreign law or regulation.

SECTION V-CHANGE OF CONTROL

5.1     In General.  In the event of a Change of Control, each eligible Employee
employed at the time of the Change of Control shall become entitled to the
payment of a Corporate Performance Bonus in accordance with the provisions of
this section. 

5.2     Calculation of Bonuses.  Upon a Change of Control, each eligible
Employee employed as of the date of the Change of Control, shall become entitled
to the payment of a target annual Corporate Performance Bonus if a Change of
Control occurs between September 1


7

--------------------------------------------------------------------------------

 



and December 31.  If a Change of Control occurs between January 1 and August 31
each eligible Employee employed as of the date of the Change of Control, shall
become entitled to the payment of  a target pro-rated Corporate Performance
Bonus.   

5.3     Payment of Bonuses.  The bonuses payable in accordance with the
provisions of this section shall be calculated and paid as soon as practicable
following the date of the Change of Control.  Such payments shall be subject to
the withholding of such amounts as Newmont Mining or a Participating Employer
may determine is required to be withheld pursuant to any applicable federal,
state or local law or regulation.  Upon the completion of such payments,
eligible Employees shall have no further right to the payment of any bonus
hereunder (other than any bonus payable hereunder with respect to a previous
calendar year that has not yet been paid).  Payment of a bonus under this
section along with any personal bonus payable in the event of a Change of
Control under the Newmont Senior Executive Compensation Program shall fully
satisfy Section 3.02(a)(i)(B) of the 2012 Executive Change of Control Plan of
Newmont and Section 3.02(a)(i)(B) of the Executive Change of Control Plan of
Newmont and no further payments under Section 3.02(a)(i)(B) 2012 Executive
Change of Control Plan or 3.02(a)(i)(B) of the Executive Change of Control Plan
of Newmont shall be due.

SECTION VI-GENERAL PROVISIONS

6.1     Amount Payable Upon Death of Employee.  If an eligible Employee who is
entitled to payment hereunder dies after becoming eligible for payment but
before receiving full payment of the amount due, or if an eligible Employee dies
and becomes a Terminated Eligible Employee, all amounts due shall be paid as
soon as practicable after the death of the eligible Employee, in a cash lump
sum, to the beneficiary or beneficiaries designated by the eligible Employee to
receive life insurance proceeds under Group Life and Accidental Death &
Dismemberment Plan of Newmont USA Limited (or a successor plan) or a similar
plan of a Participating Employer. In the absence of an effective beneficiary
designation under said plan, any amount payable hereunder following the death of
an eligible Employee shall be paid to the eligible Employee’s estate.

6.2     Right of Offset.  To the extent permitted by applicable law, Newmont
Mining or a Participating Employer may, in its sole discretion, apply any bonus
payments otherwise due and payable under this program against any eligible
Employee or Terminated Eligible Employee loans outstanding to Newmont Mining, an
Affiliated Entity, or Participating Employer, or other debts of the eligible
Employee or Terminated Eligible Employee to Newmont Mining, an Affiliated
Entity, or Participating Employer.  By accepting payments under this program,
the eligible Employee consents to the reduction of any compensation paid to the
eligible Employee by Newmont Mining, an Affiliated Entity, or Participating
Employer to the extent the eligible Employee receives an overpayment from this
program.

6.3     Termination.  The Board may at any time amend, modify, suspend or
terminate this program.



8

--------------------------------------------------------------------------------

 



6.4     Payments Due Minors or Incapacitated Persons.  If any person entitled to
a payment under this program is a minor, or if the Leadership Development and
Compensation Committee or its delegate determines that any such person is
incapacitated by reason of physical or mental disability, whether or not legally
adjudicated as incompetent, the Leadership Development and Compensation
Committee or its delegate shall have the power to cause the payment becoming due
to such person to be made to another for his or her benefit, without
responsibility of the Leadership Development and Compensation Committee or its
delegate, Newmont Mining, or any other person or entity to see to the
application of such payment. Payments made pursuant to such power shall operate
as a complete discharge of the Leadership Development and Compensation
Committee, this program, Newmont Mining, and Affiliated Entity or Participating
Employer.

6.5     Severability.  If any section, subsection or specific provision is found
to be illegal or invalid for any reason, such illegality or invalidity shall not
affect the remaining provisions of this program, and this program shall be
construed and enforced as if such illegal and invalid provision had never been
set forth in this program.

6.6     No Right to Employment.  The establishment of this program shall not be
deemed to confer upon any person any legal right to be employed by, or to be
retained in the employ of, Newmont Mining, any Affiliated Entity, any
Participating Employer, or to give any Employee or any person any right to
receive any payment whatsoever, except as provided under this program.  All
Employees shall remain subject to discharge from employment to the same extent
as if this program had never been adopted.

6.7     Transferability.  Any bonus payable hereunder is personal to the
Eligible Employee or Terminated Eligible Employee and may not be sold,
exchanged, transferred, pledged, assigned or otherwise disposed of except by
will or by the laws of descent and distribution.

6.8     Successors.  This program shall be binding upon and inure to the benefit
of Newmont Mining, the Participating Employers and the eligible Employees and
Terminated Eligible Employees and their respective heirs, representatives and
successors.

6.9     Governing Law.  This program and all agreements hereunder shall be
construed in accordance with and governed by the laws of the State of Colorado,
unless superseded by federal law.

7.0     Reimbursement.  The Leadership Development and Compensation Committee,
to the full extent permitted by governing law, shall have the discretion to
require reimbursement of any portion of the Corporate Performance Bonus
previously paid to an eligible Employee pursuant to the terms of this
compensation program if: a) the amount of such Corporate Performance Bonus was
calculated based upon the achievement of certain financial results that were
subsequently the subject of a restatement, and b) the amount of such Corporate
Performance Bonus that would have been awarded to the eligible Employee had the
financial results been reported as in the restatement would have been lower than
the Corporate Performance Bonus actually awarded.  Additionally, the Leadership
Development and Compensation Committee, to the full extent permitted by
governing law, shall have the discretion to require reimbursement of any portion
of a Corporate Performance Bonus previously paid to an eligible Employee
pursuant to the terms of this compensation program if the eligible Employee is
terminated for cause as defined in the Executive Change of Control Plan of
Newmont.



9

--------------------------------------------------------------------------------

 



APPENDIX A

Payout Percentage for each Economic Performance Driver

 

 

 

 

 

 

Safety

Reserve and
Resource
Additions
(50% gold
reserves and
50%
resource)

Total Cash
Sustaining
Costs

EBITDA

Project Cost
and Execution

Sustainability

20%

5%

30%

30%

10%

5%

 





10

--------------------------------------------------------------------------------

 



APPENDIX B

Target AICP Corporate Performance Bonus

 

 

Grade

Percentage of Base Salary

E-1

105%

E-2

-

E-3 Range
(based on executive role)

60% - 88%

E-4 (excluding Regional Senior Vice Presidents of operating sites)

53%

 

11

--------------------------------------------------------------------------------